DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/EP2019/061472 filed 05/05/2019 and further claims foreign priority to EP18171082/3 filed 05/07/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 11/08/2020 and 11/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels.
Regarding Figure 1, boxes numbered 141, 143, 150, 160, 171, 172, and 110 require descriptive labels.
Regarding Figure 2, boxes numbered 210, 220, and 230 require descriptive labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“thromborectomy” is misspelled on page 10 line 8 and page 18 line 26. Correct spelling is “thrombectomy”
Appropriate correction is required.

Claim Objections
Claims 1-4, 6-12, and 14-15 are objected to because of the following informalities:
In line 7 of claim 1, “configuring to provide” should be rewritten to “configured to provide”
In the last line of claim 1, “configured to determine the location of the medical device in the provided image as the location” should be rewritten as “configured to determine the location of the medical device in the provided image” to remove redundancy.
Claims 2-4, 6-12, and 14-15 are objected to by dependency on Claim 1
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Device location providing unit (Claims 1 and 14-15)
Device control unit (Claims 1-4, 6, and 14-15
Image providing unit (Claims 1, 8, 15)
Device location determination unit (Claims 1 and 15)
Target region providing unit (Claims 2 and 6-7)
Second state determination unit (Claim 3)
Medical device navigation unit (Claim 12)
Trigger signal providing unit (Claim 12)
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

“Device location providing unit” – The specification discloses the device location providing unit (140) may comprise an ultrasound device (142) which communicates ultrasound data to an image providing unit (141) (Page 12 lines 29-31)
“Device control unit” – The specification discloses the device control unit’s  (110) function is to control a biopsy gun (130) (Page 12 lines 16-17), by setting it to either a unarmed or armed state (Page 12 lines 23-25). However, these is no structure given to the device control unit (110). Therefore, the specification fails to disclose or clearly link the corresponding structure (physical components such as a computer, mechanical parts, circuit, or the like) to the claimed device control unit.
“Image providing unit” – The specification discloses the image providing unit (141) provides an ultrasound image comprising at least part of a biopsy gun (130) within the subject (120). However, there is no structure given to the image providing unit (141). Therefore, the specification fails to disclose or clearly link the corresponding structure (physical components such as a computer, mechanical parts, circuit, or the like) to the claimed device control unit. For examining purposes it will be interpreted for the image providing unit to comprise a display or monitor for performing the above functions.
“Device location determination unit” –  The specification discloses the device location determination unit (143) determines a location of a biopsy gun (130) in an ultrasound image (Page 13, lines 3-8). The specification further discloses the device location determination unit (143) to automatically recognize the biopsy gun (130) and have the tip of the biopsy gun (130) serve as its location. However, there is no structure given to the device location determination unit (143). Therefore, the specification fails to disclose or clearly link the corresponding structure (physical components such as a computer, mechanical parts, circuit, or the like) to the claimed device control unit.
“Target region providing unit” – The specification discloses the target region providing unit (160) for providing a target region, wherein biopsy should be taken, to a medical robot (170) (Page 13, lines 11-17). The specification further discloses the target region providing unit (160) additionally provides a safety margin around the target location, wherein the target region comprises the safety margin and a target location. However, there is no structure given to the target region providing unit (160). Therefore, the specification fails to disclose or clearly link the corresponding structure (physical components such as a computer, mechanical parts, circuit, or the like) to the claimed device control unit.
“Second state determination unit” – The specifications discloses the medical device is configured to comprise a plurality of second states and the second state determination unit is configured to determine, based on characteristics of a target region, a second state of the plurality of second states. (Page 4, lines 27-32). It is further disclosed for the second state determination unit to receive characteristics of the target region from a data storage, to determine the effect of affecting the subject using the medical device in all of the second states based on the received characteristics, and to determine the second state for the target region based on the determined effects (Page 5, lines 1-19). However, there is no structure given to the second state determination unit. Therefore, the specification fails to disclose or clearly link the corresponding structure (physical components such as a computer, mechanical parts, circuit, or the like) to the claimed device control unit.
“Medical device navigation unit” –  The specification discloses the medical device navigation unit (171) uses a medical robot (170) to navigate a biopsy gun (130) to a target area within the body of the patient and may use a predetermined path or other automatic navigation techniques (Page 12, lines 18-22). However, there is no structure given to the second state determination unit. Therefore, the specification fails to disclose or clearly link the corresponding structure (physical components such as a computer, mechanical parts, circuit, or the like) to the claimed device control unit.
“Trigger signal providing unit” – The specification discloses the trigger signal providing unit (172) is adapted to provide a trigger signal to a biopsy gun (130), which causes the biopsy gun (130) to extend a biopsy needle and take a biopsy (Page 12, lines 15-27). However, there is no structure given to the second state determination unit. Therefore, the specification fails to disclose or clearly link the corresponding structure (physical components such as a computer, mechanical parts, circuit, or the like) to the claimed device control unit.
For the claim limitations that lack structure, it will be interpreted for the “units” to comprise a form of circuitry such as a processor, controller, or robotic arm. The image providing unit will be interpreted to comprise a display or monitor.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "The system as defined in claim 5".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted for Claim 8 to depend on Claim 1 rather than cancelled Claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8 , 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US20170196654) in view of Hartmann (US20120197110).
	Regarding claim 1, Toyoda teaches a system for affecting a subject, the system comprising:
a medical device (32) configured to affect the subject ([0040], [0048]), wherein the medical device (32) is configured to be in a first state (nonrotating state) or in a second state (rotating state) , wherein in the first state the medical device is not able to affect the subject in response to a provided trigger signal ([0079], [0080]; unable to drill in a nonrotating state), wherein in the second state the medical device is able to affect the subject in response to the trigger signal ([0059-0061], wherein the trigger signal is when the representative position of the drill unit 32 is matching with the bury start position),
a device location providing unit (42) configured to provide a location of the medical device ([0045], [0054], wherein position sensors 29 track the location of the drill unit 32), and
a device control unit (40) configured to control the medical device (32), wherein the device control unit is configured to set the medical device to the first state or the second state based on the provided location of the medical device ([0059-0061], [0077-0080]).
However, Toyoda fails to teach wherein the device location providing unit comprises: an image providing unit configured to provide an image of the medical device, and a device location determination unit configured to determine the location of the medical device in the provided image.
Hartmann teaches a navigation system (10) which can be used to track an instrument (100) ([0021]) such as a rotating drill bit ([0041], [0082]). Hartmann further teaches an imaging device (12) comprising an O-arm or C-arm configured to take fluoroscopic images (64) for display on a display device (66) (Fig. 1, [0022-0023], [0031], wherein intra-operative or real-time images would include images of a medical device). Moreover, Hartmann teaches a navigation processing unit (60) can be used to determine the location of the instrument (100) and display the location of the instrument relative to the images (64) ([0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Toyoda to display an image of the instrument and to further locate the instrument relative to the image as taught by Hartmann ([0031], [0039]). By providing an image and having the location of the instrument automatically identified within the image, a user/surgeon can easily know the location of the instrument relative to the patient as recognized by Hartmann ([0039]), resulting in improved safety and accuracy as the surgeon may review the image data before drilling or affecting the patient.
Regarding claim 2, Toyoda in view of Hartmann teaches the invention as claimed above in claim 1.
Toyoda further teaches wherein the system further comprises a target region providing unit (34) for providing a target region in the subject ([0042], wherein an affected part is the bury start position, which comprises a target region), wherein the target region is a region in which the medical device (32) should affect the subject ([0056-0061]), wherein the device control unit (40) is configured to set the medical device to the first state if the provided location of the medical device is outside the target region ([0079-0080]) and to the second state if the provided location of the medical device is within the target region ([0059-0061]).
Regarding claim 4, Toyoda in view of Hartmann teaches the invention as claimed above in claim 1.
Toyoda further teaches wherein the first state comprises a first stage and a second stage ([0056], wherein the first stage is when the position of the drill does not match with the designated bury start position, and the second stage is when it matches), wherein in the first stage the medical device is not able to change its physical state ([0058], wherein no rotation of the drill occurs) and in the second stage the medical device is able to change its physical state based on a change signal ([0059-0061], wherein in the second stage (matching), the drill bit is able to rotate), wherein the device control unit is further configured to set the medical device to the first stage of the first state or to the second stage of the first state based on the provided location of the medical device ([0055], wherein the robot controller 40 drives the arm 6 until the position of the drill matches the bury start position, changing the stage from a first stage to a second stage). Toyoda teaches the drill unit (32) is initially in a first stage, wherein the position of the drill bit does not match the bury start position (or is away from the designated location of drilling), and once it matches (is at the designated location of drilling), the drill unit (32) is in a second stage, wherein it is able to rotate (Fig. 3, S110-S150). Therefore, Toyoda teaches a first stage and second stage, and the changing of the device’s “physical state” comprises rotation.
Regarding claim 8, Toyoda in view of Hartmann teaches the invention as claimed above in claim 1.
However, Toyoda fails to teach wherein the image providing unit is an ultrasound device or an X-ray device.
Hartmann teaches an imaging device (12) including an x-ray source (26) and detector (28) ([0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Toyoda to use an x-ray device (O-arm) to generate image data as taught by Hartmann ([0022]). By using an O-arm able to rotate 360 degrees as taught by Hartmann, image data may be acquired from multiple directions or in multiple planes, allowing for maximum versatility in capturing images ([0022]).
Regarding claim 12, Toyoda in view of Hartmann teaches the invention as claimed above in claim 1.
Toyoda further teaches wherein the system further comprises a medical robot (1) (Fig. 1, [0021-0022]), wherein the medical robot (1) comprises:
a medical device navigation unit (6) configured to navigate the medical device (32) ([0037]), and
a trigger signal providing unit (40) for providing the trigger signal to the medical device (32), wherein the trigger signal is provided when the medical robot (1) determines based on the provided location that the medical device (32) is at a predetermined location ([0056-0059], [0061]).
Regarding claim 14, Toyoda in view of Hartmann teaches the invention as claimed above in claim 1.
Toyoda further teaches a method for operating a system as defined in claim 1, the method comprising:
providing the location of the medical device (32) by a device location providing unit (42) ([0045], [0054]),
setting the first state or the second state of the medical device (32) based on the provided location of the medical device (32) by a device control unit (40) (Fig. 3, [0056-0061], wherein the drill is initially in a first non-rotating state and is set to a second rotating state when the drill is at the bury start location)
However, Toyoda fails to teach providing an image of the medical device, and determining the location of the medical device in the provided image as the location.
Hartmann teaches a navigation system (10) which can be used to track an instrument (100) ([0021]) such as a rotating drill bit ([0041], [0082]). Hartmann further teaches an imaging device (12) comprising an O-arm or C-arm configured to take fluoroscopic images (64) for display on a display device (66) (Fig. 1, [0022-0023], [0031], wherein intra-operative or real-time images would include images of a medical device). Moreover, Hartmann teaches a navigation processing unit (60) can be used to determine the location of the instrument (100) and display the location of the instrument relative to the images (64) ([0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Toyoda to display an image of the instrument and to further locate the instrument relative to the image as taught by Hartmann ([0031], [0039]). By providing an image and having the location of the instrument automatically identified within the image, a user/surgeon can easily know the location of the instrument relative to the patient as recognized by Hartmann ([0039]), resulting in improved safety and accuracy as the surgeon may review the image data before drilling or affecting the patient.
Regarding claim 15, Toyoda teaches a non-transitory computer readable medium (50) having stored therein a computer program for operating a system for affecting a subject ([0048], [0109-0110], [0114]), the system for affecting a subject comprising:
a medical device (32) configured to affect the subject ([0040], [0048]) wherein the medical device is configured to be in a first state (nonrotating) or in a second state(rotating), wherein in the first state the medical device is not able to affect the subject in response to a provided trigger signal ([0079-0080], unable to drill in a nonrotating state), wherein in the second state the medical device is able to affect the subject in response to the trigger signal ([0059-0061], wherein the trigger signal is when the representative position of the drill unit 32 is matching with the bury start position),
a device location providing unit (42) configured to provide a location of the medical device ([0045], [0054], wherein the position sensors 29 track the location of the drill unit 32), and
a device control unit (40) configured to control the medical device (32), wherein the device control unit is configured to set the medical device to the first state or the second state based on the provided location of the medical device ([0059-0061], [0077-0080]);
the computer program comprising program code means which, when run on a computer, cause the computer to control the system for affecting a subject to carry out the steps of the method as defined in claim 14 ([0048], [0109-0110], [0114]).
However, Toyoda fails to teach wherein the device location providing unit comprises: an image providing unit configured to provide an image of the medical device, and a device location determination unit configured to determine the location of the medical device in the provided image as the location.
Hartmann teaches a navigation system (10) which can be used to track an instrument in real-time (100) ([0021]) such as a rotating drill bit ([0041], [0082]). Hartmann further teaches an imaging device (12) comprising an O-arm or C-arm configured to take fluoroscopic images (64) for display on a display device (66) (Fig. 1, [0022-0023], [0031], wherein intra-operative or real-time images would include images of a medical device). Moreover, Hartmann teaches a navigation processing unit (60) can be used to determine the location of the instrument (100) and display the location of the instrument relative to the images (64) ([0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Toyoda to display an image of the instrument and to further locate the instrument relative to the image as taught by Hartmann ([0031], [0039]). By providing an image and having the location of the instrument automatically identified within the image, a user/surgeon can easily know the location of the instrument relative to the patient as recognized by Hartmann ([0039]), resulting in improved safety and accuracy as the surgeon may review the image data before drilling or affecting the patient.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US20170196654) in view of Hartmann (US20120197110) as applied to claim 2 above, and further in view of Kostrzewski (US20180289432).
Regarding claim 3, Toyoda in view of Hartmann teaches the invention as claimed above in claim 2.
Toyoda further teaches wherein the device control unit (40) is configured to set the medical device (32) to a second state if the provided location of the medical device is within the target region ([0059-0061]).
However, Toyoda fails to teach wherein the medical device is configured to comprise a plurality of second states, wherein in each second state the medical device is able to affect the subject differently in response to the trigger signal, wherein the system comprises a second state determination unit for determining based on characteristics of the target region a second state of the plurality of second states, and wherein the device control unit is configured to set the medical device to the determined second state.
Kostrzewski teaches robotic surgical systems and methods for preparing holes in bone tissue ([0002]). Kostrzewski teaches a drill affixed to a robotic surgical system, and the characteristics of the rotation of the drill bit is altered based on haptic feedback measured by a force sensor ([0009-0010], wherein the sensor determines whether there is a change in material characteristic in the target region/tissue such as hardness, density, etc). Kostrzewski teaches the rotation of the drill may vary in speed, velocity, direction, and mode ([0011], wherein the different rotation characteristics comprise a plurality of second states). Moreover, Kostrzewski teaches a processor may automatically alter the rotation of the drill bit based on the sensed change in material ([0013], wherein the processor comprises a second state determination unit).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Toyoda to alter the rotation of the drill based on the characteristics of the bone it’s drilling in as taught by Kostrzewski ([0009-0011]). By altering rotation characteristics, the drill may more easily be guided, have its trajectory optimized, and reduce complications to the patient as recognized by Kostrzewski ([0008]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US20170196654) in view of Hartmann (US20120197110) as applied to claim 1 above, and further in view of Metzger (US20070073136).
Regarding claim 6, Toyoda in view of Hartmann teaches the invention as claimed above in claim 1.
Toyoda further teaches wherein a target region (bury start position) is a region in which the medical device should affect the subject ([0059-0061], wherein drilling is the affect) and wherein the device control unit is configured to set the medical device to the first state if the provided location of the medical device is outside the target region ([0079-0080], wherein drill stops rotating), and to the second state if the provided location of the medical device is within the target region ([0059-0061], [0077-0078], wherein drill rotates).
However, Toyoda fails to teach wherein the system further comprises a target region providing unit configured to provide a target region in the provided image.
Metzger teaches image guided bone milling, using a drill (32) (Fig. 1, [0018]). Metzger further teaches displaying surgical target sites (736a/b) in a surgical plan image (732) (Fig. 7A, [0046]) shown on a computer display (724) ([0045]). Metzger also teaches providing a drill location icon (737) on the provided surgical plan image (732), configured to help the surgeon align the drill with the target location ([0046]). Moreover, Metzger teaches the navigation system’s (20) software is responsible for identifying the surgical site ([0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Toyoda to include software configured to identify the location of the drill and the target site for drilling on a provided surgical plan image as taught by Metzger ([0046]). Having the drill and target site be identified in a provided image would improve safety and accuracy as it ensures to the surgeon that the drill is properly positioned.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US20170196654) in view of Hartmann (US20120197110) and Metzger (US20070073136) as applied to claim 6 above, and further in view of Appenrodt (WO2008030264).
Regarding claim 7, Toyoda in view of Hartmann and Metzger teaches the invention as claimed above in claim 6.
However, Toyoda in view of Metzger fails to teach wherein the target region providing unit is adapted to determine the target region based on the provided image.
Appenrodt teaches a system for navigating a planned procedure within a body. Appenrodt further teaches a processor (226) configured to identify anatomical landmarks in image data (23) and then determine an anatomical target based upon the identified anatomical landmarks (24) (Abstract, Fig. 1, [0028]). Moreover, Appenrodt teaches the imaging device (202) can be a fluoroscopic x-ray imaging device such as an O-arm or C-arm (206) having an x-ray source (208) ([0077]), and an instrument (252, 132b) such as a drill introduced into the patient (204) may be superimposed in more than one view on a display (Fig. 10, [0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Toyoda to further identify the location of the target based on a identified landmarks in an image as taught by Appenrodt ([0028]). By having a processor configured to determine the location of the target based solely on the image provided, rather than by modeling or obtaining a reference axis as taught by Metzger ([0046]), the procedure may be simplified and/or shortened.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US20170196654) in view of Hartmann (US20120197110) as applied to claim 1 above, and further in view of Tanghal (US20170311933).
Regarding claim 9, Toyoda in view of Hartmann teaches the invention as claimed above in claim 1.
However, Toyoda fails to teach wherein the medical device is a biopsy gun or a brachytherapy applicator, wherein the first state is an unarmed state and the second state is an armed state of the biopsy gun or the applicator, respectively.
Tanghal teaches MRI guided biopsy targeting set with firing obturator. Tanghal teaches a biopsy gun (1000) (Fig. 1) which begins in an initial uncocked position ([0042], wherein the initial position comprises an unarmed state). In the initial position, the sharp tip is protruding from the gun, but the gun is incapable of firing (Fig. 2 & 3A). Tanghal teaches once the biopsy gun (1000) is positioned at the target site, the gun may be moved into a cocked position wherein it’s ready to fire and take a biopsy sample (Fig. 3B, [0043], wherein the cocked position comprises an armed state). Tanghal further teaches the biopsy gun may be used in robotic-assisted surgery ([0098]). Therefore, Tanghal teaches the biopsy gun may be automated by a controller or robot.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Toyoda to include an additional end effector, such as a biopsy gun as taught by Tanghal (Fig. 1, [0098]), operable to work with Toyoda’s robot (1) (Fig. 1, [0022]). By being able to equip Toyoda’s robot with an additional tool (a biopsy gun) other than a drill, it would expand the robot’s functionality outside just drilling by adding a biopsy functionality.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US20170196654) in view of Hartmann (US20120197110) as applied to claim 4 above, and further in view of Bonutti (US20030181800).
Regarding claim 10, Toyoda in view of Hartmann teaches the invention as claimed above in claim 4.
Toyoda teaches an end effector (drill, 32) comprises of two stages, a first stage where its position does not match the target site ([0056]), and a second stage where its position matches the target site ([0059-0061]). Toyoda teaches the end effector does not change its physical state (rotate) in the first stage ([0058]), but does in the second stage ([0059-0061]). Because the drill is operated by a robot (1), the physical state of the end effector (32) is not able to be changed (rotate) unless it is in a second stage.
However, Toyoda fails to teach wherein the medical device is a stent or balloon applicator comprising a stent or balloon, wherein in the first stage of the first state the stent or balloon applicator is not able to change its physical state by changing the physical state of the stent or balloon and in the second stage of the first state the stent or balloon applicator is able to change its physical state by changing the physical state of the stent or balloon, and wherein in the second state the stent or balloon applicator is able to apply the stent or balloon to the patient based on the trigger signal.
Bonutti teaches a robotic mechanism (38) which is guided by automatic controls which include a computer (44) and an robotic arm interface (46) (Fig. 1, [0054]). Bonutti further teaches an imaging device (40) and display (48) which provides an image of the robotic mechanism (38) ([0052]). Bonutti teaches the robotic mechanism (38) may be used to position a tissue retractor assembly (422) relative to a vertebra (424) and expand it from a contracted state (Fig. 33, [0265-266], wherein the first state comprises a contracted state and a second state comprises an expanded state). Bonutti additionally teaches the robotic mechanism (38) is able to control the force at which the balloon applies against the surrounding tissues ([0269], wherein this comprises a plurality of second states, wherein a second state comprises an expanded form).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Toyoda to include a balloon/stent (426) as an end effector as taught by Bonutti (Fig. 33, [0266]). Toyoda teaches a first and second stage which comprises of whether an end effector (drill) is in a target position to start affecting a patient. Toyoda when modified by Bonutti would incorporate these stages to Bonutti’s balloon (426), causing the balloon to be only expandable when it is in a target or designated position. Modifying Toyoda to add a balloon as another possible end effector equip-able to Toyoda’s robot (1) would further expand the robot’s functionality.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US20170196654) in view of Hartmann (US20120197110) as applied to claim 1 above, and further in view of Yang (US20200038121).
Regarding claim 11, Toyoda in view of Hartmann teaches the invention as claimed above in claim 1.
However, Toyoda fails to teach wherein the medical device is an electrosurgical device, wherein the first state is a resting state and the second state is an active state of the electrosurgical device.
Yang teaches surgical instrument, robotic arm, and control system for a robotic arm. Yang teaches a robotic arm (100) (Fig. 8, [0128]) and mounting a surgical instrument (10) to the robotic arm (100) ([0130]). Yang further teaches an end effector (26) may be coupled to the end of the surgical instrument (10) ([0119]) and may comprise an electro-cautery knife ([0120-0121]) which requires electricity to power or affect a patient ([0114]). Electrosurgical devices such as an electro-cautery knife inherently have a first and second state, which comprise when electricity is not supplied and is supplied respectively. Therefore, Yang teaches a resting state and a second state which is an active state ([0114]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Toyoda to include an electro-cautery knife as an end effector as taught by Yang ([0119-0121]). Modifying Toyoda to add an electro-cautery knife as another possible end effector equip-able to Toyoda’s robot (1) would further expand the robot’s functionality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793          

/JONATHAN CWERN/           Primary Examiner, Art Unit 3793